                                       Exhibit A


                              Composition Chart
                      Works of Harold Arlen
Owner (Share)                      Composition             Registration Number

Harold Arlen Trust (50%)


                         The Devil and the Deep Blue Sea
                                                                      EP26940

SA Music, LLC (33.33%)


                      Let's Take A Walk Around the Block
                                                                      EP43378

                                                                      EU87630

SA Music, LLC (40%)


                             It's Only A Paper Moon
                                                                      EP38448

SA Music, LLC (50%)


                                As Long As I Live
                                                                      EP41239


                                Buds Won't Bud
                                                                      EP65038


                            Come Rain or Come Shine
                                                                       EP1893

                                                                       EU8647
                                      Exhibit A


                            Composition Chart
                      Works of Harold Arlen
Owner (Share)                     Composition            Registration Number

SA Music, LLC (50%)


                       I Gotta Right To Sing The Blues
                                                                    EP32581


                        I’ve Got the World on a String
                                                                    EP33239


                                   Ill Wind
                                                                    EP41237


                              Stormy Weather
                                                                    EP35998
                                         Exhibit A


                               Composition Chart
                   Works of Ray Henderson
Owner (Share)                        Composition           Registration Number

Ray Henderson Music Co., Inc. (33.33%)


                         Broken Hearted (Here I Am)
                                                                      E659848

                                                                      E665318


                           Button Up Your Overcoat
                                                                       EU1793

                                                                       EP2063


                                 Don't Bring Lulu
                                                                      E612185


Has Anybody Seen My Girl? (a/k/a "Five Foot Two, Eyes of Blue")
                                                                      E623936

                                                                      E628006


                                I Want To Be Bad
                                                                       EP2066

                                                                       EU1794


                             If I Had A Girl Like You
                                                                      E616603


                       If I Had a Talking Picture of You
                                                                       EP8016

                                                                       EU7092
                                           Exhibit A


                               Composition Chart
                   Works of Ray Henderson
Owner (Share)                        Composition       Registration Number

Ray Henderson Music Co., Inc. (33.33%)


                           If You Hadn't Gone Away
                                                                  E610897

                                                                  E613224


                              It All Depends on You
                                                                  E651216

                                                                  E650445


                                          My Sin
                                                                   EP6178

                                                                   EU4379


                                 The Varsity Drag
                                                                  E670366

                                                                  E670723


                                         Together
                                                                  E679844

                                                                  E664006


                     You Wouldn't Fool Me Would You
                                                                   EU1789

                                                                   EP2070
                                          Exhibit A


                               Composition Chart
                   Works of Ray Henderson
Owner (Share)                         Composition          Registration Number

Ray Henderson Music Co., Inc. (33.33%)


                       You're the Cream in My Coffee
                                                                      E699976

                                                                      E704849

Ray Henderson Music Co., Inc. (50%)


                                Bye Bye Blackbird
                                                                      E640638


                         Life Is Just a Bowl of Cherries
                                                                      EU42179

                                                                      EP24737


                                The Thrill Is Gone
                                                                      EP24741

                                                                      EU42567
                                         Exhibit A


                                Composition Chart
                  Works of Harry Warren
Owner (Share)                        Composition       Registration Number

Four Jays Music Company (33.33%)


                                Home In Pasadena
                                                                  E575512

Four Jays Music Company (50%)


                         By The River Sainte Marie
                                                                  EP20364


                     Clementine (from New Orleans)
                                                                  E673858

                                                                  E665729


                   I Love My Baby, My Baby Loves Me
                                                                  E628968


                                Someone Like You
                                                                  EP34103


                                   That's Amore
                                                                  EP72978


                                Want A Little Lovin'
                                                                  E620656


                        Ya Gotta Know How To Love
                                                                  E644087
                                  Exhibit A


                          Composition Chart
                      Works of Harry Warren
Owner (Share)                 Composition     Registration Number

Julia Riva (16.67%)


                              Nagasaki
                                                         E696275


                            This Is Always
                                                          EP7166


                          You'll Never Know
                                                        EP112560
